Citation Nr: 1014805	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss, to include whether clear and unmistakable error 
(CUE) exists in a March 1974 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  An August 2005 rating decision granted service 
connection for bilateral hearing loss and assigned a 100 
percent disability evaluation effective from April 20, 2005.  
The Veteran appealed the effective date assigned, and the 
case was referred to the Board for appellate review.

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before the undersigned.  
A transcript of this personal hearing is in the Veteran's 
claims folder.

In a July 2007 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the Court and in an Order dated in August 2008, the Court 
ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The March 1974 RO decision denied service connection for 
a left ear condition.  

3.  The Veteran was notified of the March 1974 RO decision 
and did not appeal.

4.  The March 1974 RO decision that denied service connection 
for a left ear condition was supported by evidence then of 
record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.

5.  A formal or informal claim for service connection for 
bilateral hearing loss was not received prior to April 20, 
2005.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision that denied service 
connection for a left ear condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 U.S.C.A. 
§§ 20.302, 20.1103 (2009).

2.  The March 1974 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.105(a) (2009).

3.  The requirements for an effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Nevertheless, in this case, the Veteran is challenging the 
effective date assigned following the grant of service 
connection for bilateral hearing loss.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in May 
2005 before service connection was granted in August 2005 was 
legally sufficient, VA's duty to notify in this case has been 
satisfied with regard to the issue of an earlier effective 
date.  

The Court has also determined that VCAA has no applicability 
to cases involving CUE.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Therefore, the notice and development 
provisions of the VCAA do not apply to the CUE portion of the 
claim for an earlier effective date.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim for 
an earlier effective date.  As this is a claim for an earlier 
effective date and consideration is based on the evidence of 
record at the time of the grant of service connection, there 
was no duty to obtain a VA exanimation in connection with 
this claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOC, which informed them of the 
laws and regulations relevant to the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

After considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
20, 2005, is the correct date for the grant of service 
connection for bilateral hearing loss.  Although the Veteran 
has alleged that he is entitled to an earlier effective date 
for his award of service connection, there is no basis under 
the governing legal criteria to establish that he is legally 
entitled to an earlier effective date.

At the outset, during the March 2007 hearing, the Board notes 
that the Veteran's representative appeared to request 
reconsideration of the March 1974 decision on the basis of a 
difference of opinion pursuant to 38 C.F.R. § 3.105(b).  
However, the Board notes that the Veteran should have 
requested reconsideration from the Central Office at the time 
of the original denial in March 1974 because that decision is 
now final.  38 C.F.R. § 20.1103, see Cook v Principi, 318 
F.3d 1334 (Fed. Cir. 2002) (the purpose of the finality rule 
is to preclude repetitive and belated readjudications).  
Further, 38 C.F.R. § 20.1000 provides that although the Board 
can reconsider an appellate decision at any time, the March 
1974 decision was a rating decision and therefore not subject 
to reconsideration by the Board.  Therefore, the only 
authority the Board has to reconsider the March 1974 decision 
is on the basis of clear and unmistakable error under 
38 C.F.R. § 3.105(a).  

Turning to the CUE argument, the Veteran appears to claim 
that CUE exists in the March 1974 rating decision in which 
his claim for service connection for a left ear condition was 
denied.  He asserts that he should have been granted service 
connection for hearing loss in 1974.  However, the Board 
notes that in March 1974 the RO denied service connection for 
a left ear condition, not for bilateral hearing loss, which 
is the subject of the current appeal.  The RO referred solely 
to the Veteran's left ear in the denial.  Therefore, there is 
no prior final denial of a claim for bilateral hearing loss.  

To the extent that the Veteran is arguing that there is CUE 
in the March 1974 decision in that the claim for a left ear 
condition was also a claim for left ear hearing loss, the 
Board observes that the evidence at the time consisted of his 
March 1954 separation examination, which did not contain 
audiometric findings, as well as statements of the Veteran, 
his wife, and his brother attesting to the decline in his 
hearing in his left ear since service.  The records reflect 
that the Veteran attempted to obtain treatment records from 
B.L.C. in January 1971 for treatment for his ears from 1954 
to 1960.  However, at the time of the March 1974 RO decision, 
there were no records from B.L.C. associated with the claims 
file.  Further, the record is still absent for records from 
B.L.C.  The March 1974 rating decision specifically 
contemplated the only evidence before it, the March 1954 
separation examination and the statements of the Veteran's 
wife and brother, and denied service connection for a left 
ear condition because his left ear problems were not 
traceable to military service or any recognized presumptive 
period.  (The Board notes that the remainder of the Veteran's 
service medical records were likely destroyed in a fire which 
occurred at the National Personnel Records Center in St. 
Louis, Missouri, in July 1973, as reported to the Veteran by 
his representative in a March 1974 letter.)  The Board can 
find no governing authority in effect at the time of the 
March 1974 rating decision that would have mandated that 
service connection be granted for left ear hearing loss.

Consequently, it appears that the Veteran is essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  The Board also rejects the argument that if a VA 
examination would have been given before the March 1974 
denial, the claim would have been granted.  The Board notes 
that allegations that VA failed in its duty to assist are, as 
a matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  Therefore, the Board concludes that the 
March 1974 rating decision was reasonably based upon the 
record and governing laws and regulations, as they existed in 
March 1974.

Based on the foregoing, the Board finds that the March 1974 
rating decision was supported by evidence then of record and 
was consistent with the law and regulations then in effect.  
Therefore, the Board concludes that the March 1974 RO 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  Having found that there is no 
CUE in the March 1974 rating decision, the Board will now 
consider whether the Veteran is entitled to an earlier 
effective date based on the date of his claim.

The record reflects that the Veteran first presented his 
claim for service connection for a bilateral hearing loss in 
a statement submitted on April 20, 2005.  In October 1973, 
the Veteran indicated that he was filing a claim for a left 
ear condition.  In a January 1974 statement, he stated that 
he had left ear hearing loss.  The Veteran did not complain 
of a problem with his right ear.  As discussed above, the 
Veteran was denied service connection for a left ear 
condition in March 1974.  As such, the Veteran did not 
identify bilateral hearing loss as the benefit being sought 
along with his October 1973 claim.  

Alternatively, the Veteran argues that a VA examination he 
received in November 1974 should have been considered by the 
RO as a claim for reconsideration of his March 1974 denial.  
The Veteran contends that he believed by going to the VAMC to 
seek treatment for bilateral hearing loss, he filed an 
informal notice of disagreement (NOD) with the March 1974 RO 
decision.  In the alternative, he asserts that the November 
1974 VA examination constituted new and material evidence 
pursuant to 38 C.F.R. § 3.156(b).

The Board observes that the Veteran did have a VA examination 
in November 1974.  However, the circumstances which led to 
this examination are particularly relevant and worthy of 
explanation.  In this regard, in May 1974, VA received an 
application for non-service connected pension benefits.  On 
his Form 21-527, Income-Net Worth and Employment Statement, 
the Veteran indicated that he had a back injury.  In July 
1974, the Veteran via his representative submitted medical 
information related to his claim for pension.  The RO denied 
the pension claim in July 1974.  The decision discussed the 
Veteran's last employment, his education level, and his 
laminectomy in May 1974.  In August 1974, the Veteran's 
representative acknowledged the denial of pension benefits 
and requested for the Veteran to have an examination at an 
outpatient clinic to determine the current residuals of his 
back condition.  In November 1974, the Veteran underwent a VA 
examination, herein he underwent a complete examination, to 
include an assessment of his back and hearing.  In 
particular, the Veteran complained of difficulty hearing in 
his left ear.  In December 1974, the RO issued a decision 
noting that after considering the VA examination, the 
evidence still did not establish that the Veteran was totally 
and permanently disabled for pension purposes.  He was 
informed of that decision in January 1975.  

The Board will begin with the argument that the November 1974 
VA examination by itself somehow represented a claim or NOD 
with the March 1974 rating decision.  VA regulations provide 
that the date of outpatient or hospital examination or date 
of admission to a VA hospital will be accepted as the date of 
receipt of claim when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or where a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1).  Further, VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  

However, the Board notes that the type of reopening 
contemplated by the regulation is one for compensation or 
where a claim for service connection for a disability has 
been allowed but "compensation disallowed for the reasons 
that the service-connected disability is not compensable in 
degree."  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, No. 
05-7089 (Fed. Cir. August 15, 2006) (holding that medical 
records do not satisfy the regulatory requirements of an 
informal claim if the condition disclosed in the medical 
records had not previously been determined to be service-
connected); see also Crawford v. Brown, 5 Vet. App. 33 
(1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.")  In other words, this regulation contemplates a 
claim for an increase in compensation, i.e., an increased 
rating claim, or a reopening of claim for compensation where 
compensation was disallowed, i.e., where service connection 
was granted but compensation disallowed for the reason that 
the disability was noncompensable in degree.  That is not the 
situation here as the claim for service connection for a left 
ear condition was denied in March 1974 because the evidence 
did not show a relationship between the Veteran's left ear 
and his military service.  Moreover, the Board finds that the 
Veteran did not express an intent to file a claim for service 
connection for bilateral hearing loss within one year of the 
November 1974 VA examination.  Further, the Veteran did not 
express disagreement with the May 1974 denial within a year 
of the May 1974 denial.  38 C.F.R. §§ 20.201, 20.302(a).  
Thus, the mere fact that the Veteran had a VA examination in 
November 1974 wherein his hearing was evaluated does not in 
and of itself warrant a reopening of, nor constitute an NOD 
with, his claim for a left ear condition.  

The Board will now address the contention that the November 
1974 VA examination in and of itself was new and material 
evidence pursuant to 38 C.F.R. § 3.156(b) to reopen the claim 
for the left ear.  The Veteran's representative cites to 
Muehl v. West, 13 Vet. App. 159 (1999), in support of his 
argument.  

As a preliminary matter, at the time of March 1974 denial and 
the receipt of the November 1974 VA examination, the current 
version of 38 C.F.R. § 3.156(b) (2009) was, in essence, under 
38 C.F.R. § 3.156(a) (1974).  The current version of 
38 C.F.R. § 3.156(b) states that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed, will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  The 1974 version of the regulation stated 
that new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(a) (1974).  
Regulation 38 C.F.R. § 3.156(a) corresponded to effective 
date regulation 38 C.F.R. § 3.400(q)(1)(i), which stated that 
for new and material evidence, other than service department 
records, received within appeal period or prior to appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i) 
(1974).  

The Board concludes that the receipt of the November 1974 VA 
examination report was not new and material evidence as 
contemplated by 38 C.F.R. § 3.156(a).  The receipt of the 
November 1974 VA examination within the appeal period of the 
October 1973 claim for a left ear condition only matters if 
service connection had been granted based on that evidence.  
The Board must emphasize that the laws and regulations cannot 
be read in isolation.  As referenced above, 38 C.F.R. 
§ 3.156(a) corresponded to effective date regulation 
38 C.F.R. § 3.400(q)(1)(i), which stated that for new and 
material evidence received within appeal period or prior to 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1974).  Even assuming that the November 
1974 examination report was filed in connection with the 
October 1973 claim for a left ear condition, it only matters 
if service connection for a left ear condition was granted 
based on that evidence.  There is a distinction between 
evidence received within the appeal period and a grant of 
service connection based on that evidence for effective date 
purposes.  If service connection for a left ear condition had 
been granted based on the November 1974 VA examination, 
38 C.F.R. § 3.156(a) would have triggered the RO to apply 
38 C.F.R. § 3.400(q)(1)(i) and potentially assign an 
effective date as early as the date of the claim, October 
1973, as the March 1974 decision would have been viewed as 
having never been rendered.  However, as the claim for a left 
ear condition was not granted based on that record, 38 C.F.R. 
§ 3.156(a) did not prompt the application of 38 C.F.R. 
§ 3.400(q)(1)(i).  Thus, the November 1974 VA examination is 
merely evidence submitted within the year period following 
the issuance of the March 1974 decision.  

Moreover, to the extent that the November 1974 VA examination 
should have led to a grant of the October 1973 claim, the 
Board finds that examination report did not provide an 
opinion as to the relationship between any current hearing 
loss and the Veteran's service, a missing element at the time 
of the March 1974 denial.  Consequently, without that missing 
element, service connection could not have been granted at 
the time of the submission of the November 1974 VA 
examination report.  Accordingly, there was no error of the 
application of 38 C.F.R. § 3.156(a) (1974).

Further, to the extent that the Veteran is arguing the 
receipt of the November 1974 VA examination in and of itself 
warranted a reconsideration of the claim for a left ear 
condition, the Board disagrees.  An application must indicate 
an intent to apply for benefits, or contain words indicating 
a determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p); 
see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 1999).  
As previously discussed, nothing submitted within the one 
year period can be construed as a claim to reopen or an 
expression of disagreement with the March 1974 denial.  38 
C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 
34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  Regulation 38 C.F.R. § 3.156(a) (1974) did not 
remove the requirement that the claimant must express 
disagreement with the denial of the benefit sought.  As 
previously discussed, 38 C.F.R. § 3.156(a) (1974), as is the 
current 38 C.F.R. § 3.156(b), was meant to preserve the 
effective date if a grant of the benefit resulted from the 
submission of new and material evidence.  The Board can find 
no governing authority to lead to the conclusion that the 
submission of evidence within the one year period following 
the denial of a benefit somehow renders that rating decision 
not final.  Accordingly, the receipt of the November 1974 VA 
examination, with nothing more, did warrant the application 
of 38 C.F.R. § 3.156(a) (1974).  

Lastly to the extent the Veteran is asserting that his May 
1974 claim for pension in conjunction with the November 1974 
VA examination constituted a claim for bilateral hearing 
loss, the Board does not agree.  The regulation states that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  Importantly, a claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a).  The Board must emphasize the phrasing that a 
claim for pension "may be considered" a claim for 
compensation.  It does not say a claim for pension must or 
will be considered a claim for compensation.  Rather, 
38 C.F.R. § 3.151(a) implies that whether a claim for pension 
is also a claim for compensation is a case-specific, fact-
driven assessment.  

After reviewing the May 1974 claim for pension, the Board 
finds that it does not express an intent to file a claim for 
compensation for bilateral hearing loss.  38 C.F.R. 
§§ 3.151(a), 3.155(a).  The Veteran's statements to the 
examiner that he believed his left ear condition began during 
service must be considered in the context of the other 
evidence submitted.  In this regard, there is no mention of 
hearing loss on the May 1974 Form 21-527 or the accompanying 
letter from the Veteran's representative.  In fact, the 
Veteran's representative specifically requested consideration 
of non-service connected pension.  None of the medical 
evidence submitted in July 1974 pertains to bilateral hearing 
loss; rather it pertains to back problems.  The Board finds 
it significant that after the RO denied the claim for 
pension, the Veteran's representative asked for an 
examination to determine the residuals of his back.  The 
representative did not request a hearing evaluation.  Despite 
the Veteran's representative's request to have the Veteran's 
back evaluated, the Veteran was given a full examination, as 
entitlement to pension can be based on any disabling 
condition; which a full examination would likely reveal.  The 
mere fact that hearing loss was shown does not equate to a 
claim for compensation for such, as no intent to file a claim 
for compensation for bilateral hearing loss was expressed.  

Although VA is required to review claimant's submissions 
sympathetically, this is not a situation where the Veteran 
was unrepresented.  In fact, the Veteran was represented by 
the same accredited representative who assisted in the 
development of both his 1973 claim for a left ear condition 
and his 1974 claim for non-service connected pension, who is 
expected to be aware of the laws and regulations governing 
the criteria necessary to file a claim.  Cf. Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. 
Nicholson, 21 Vet. App. 232, 256 (2007) (a sympathetic 
reading of the appellant's pleadings cannot be based on a 
standard that requires legal sophistication beyond that which 
can be expected of a lay claimant and consider whether the 
appellant's submissions, considered in total, have 
articulated a claim.)  Thus, under the facts presented here, 
it cannot be found that VA failed to consider the May 1974 
claim for pension as a claim for compensation for bilateral 
hearing loss.  See Clemons, 23 Vet. App. at 5 (although the 
RO has no duty to read the mind of the claimant, the RO 
should construe a claim based on the reasonable expectations 
of the non-expert, self-represented claimant and the evidence 
developed in processing that claim).  Accordingly, the Board 
finds that the May 1974 claim for pension was not a claim for 
compensation for bilateral hearing loss.  

Further, even assuming for the sake of argument that the 
Veteran did submit a claim prior to April 20, 2005, which the 
Board does not accept, the Board notes that the evidence of 
record does not establish that the Veteran would have been 
entitled to service connection for bilateral hearing loss at 
the time of his claim.  In this regard, the Board notes that 
the medical evidence associated with the claims file as of 
November 1974 did not show the Veteran to currently have 
bilateral hearing loss that was etiologically related to his 
military service, one of the elements missing at the time of 
the March 1974 denial.  38 C.F.R. § 3.303.  Although the 
November 1974 VA examination appears to reflect bilateral 
hearing loss, there is no competent medical evidence relating 
the Veteran's bilateral hearing loss to his period of service 
from March 1951 to March 1954.  The first medical opinion 
that relates his bilateral hearing loss to service is a July 
2005 VA opinion.  As such, the Veteran was not entitled to 
service connection for bilateral hearing loss until April 20, 
2005.  The effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this 
case, the date entitlement arose, the date of the July 2005 
VA opinion, is later than the date of claim, April 20, 2005.  
Therefore, an earlier effective date is not warranted.  

In summary, the Veteran's statements and the medical evidence 
dated prior to April 20, 2005, did not demonstrate an intent 
to raise an informal claim for bilateral hearing loss.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on April 
20, 2005.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to April 20, 2005, for the grant of 
service connection for bilateral hearing loss.


ORDER

Entitlement to an earlier effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss, to include whether clear and unmistakable error 
(CUE) exists in a March 1974 rating decision, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


